Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the transistors of the pixels” (see lines 7-8) however, it also recites “each pixel comprising a photodiode and transistors, including a photodiode initialisation transistor.”(See lines 4-5).
It is unclear which transistors (does this include the photodiode initialisation transistors in each pixel) are being referenced by the clause in lines 7-8.
Claim 1 recites “a first logic state or a second logic state” in lines 15-16 of the claim, but also recites “a first logic state to a second logic state” in line 28 of the claim. It is unclear if the second reference is making reference to the first reference or is making reference to new elements.
Claim 2 recites the limitation "“the signal output (Vout-ctia1)”" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “wherein the initialisation transistors of a set (E) of pixels of the matrix are connected, not to said first connection node (NC), but to a second connection node (NCE), which is electrically isolated from said first connection node.” This limitation is not further limiting, as it changes how the pixels are connected. Claim 1 recites “each pixel comprising a photodiode and transistors…connected between a photodiode node of the pixel and a first connection node.” Claim 5 recites pixels that are “not connected to the first connection node and are connected to a second connection node.” Thus, claim 5 does not further limit claim 1, from which it depends.
Further, all the elements that relate to the pixels that are not connected to the first connection node, are also not further limiting, such as a second coupling unit of claim 6, and the signal input (IN-DTX2) of claim 6, etc.
Claim 7 recites the limitation "the gain" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the integration duration” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “Radiological image capture method using an intraoral image sensor….characterized in that it involves…” It is unclear if “it” is making reference to the radiological image capture image method or is making reference to the intraoral radiological image sensor.  If “it” is making reference to the image sensor, then it is unclear if there are any method steps. The Examiner requests clarification of the actual method steps as it is unclear if these steps result in an image capture method.
The balance of claims are rejected for being dependent upon an already rejected claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GB2574619: see figure 3, discloses a photodiode with a plurality of transistors but does not disclose the claimed sequencing circuit
US20160150165: see figure 2B, discloses a first, second and third transistors but does not disclose the claimed sequencing circuit
US20180008214: see figure 4
US9729808:see figure 3A
US10524757 see figure 3
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/               Primary Examiner, Art Unit 2896                                                                                                                                                                                         d c